Title: To James Madison from Thomas Appleton, 1 June 1802 (Abstract)
From: Appleton, Thomas
To: Madison, James


1 June 1802, Leghorn. Has nothing of note to report except the “great embarkation of french troops in the different ports of Italy,” which required the impressment of “twenty or more vessels of various nations indiscriminately.” Among these was the Syren, Captain Reilly, of Philadelphia. “I remonstrated against the proceedure, and should, I am persuaded have obtained her release from so unpleasant an employ, but … the conditions being found sufficiently advantageous, Captn. Noble of the Brigte. friend’s Adventure of N York accepted the hire,” and the Syren was discharged.
“The freedom of Commerce of this port, joined to the circumstance that neither our ships or their Cargoes pay any other duties than those imposed on Etrurian subjects … have concurred to lessen the disadvantages that the peace with England has generally occasioned to our Merchants trading in these Seas.” Notes that only twenty-two ships had arrived in Leghorn from the U.S. before his appointment; since that period 154 cargoes have been sold. As the cargoes “Consisted principally of East india goods, Havannah Sugars, coffee, Cocoa, cochineal &c.,” the total amount of the sales can be estimated at $17 million, half of which is “clear proffit to the adventurers.” “The return cargoes have consisted of florence and Lucca Oils, Silks, marbled soap, anchovies, capers and drugs, these, except a small part consumed in the U States, have been sent from thence to the West-indies, and … have uniformly found a quick, and advantagious market.”
Traces the “principal outlines” of the political face of Italy. Has already forwarded the constitution of the Italian Republic as accepted at Lyons; “it has met with as general an approbation, as could be expected, when one considers the numbers devoted to the interests of the disinherited Princes, in conjunction with the power of the clergy.”
“The abilities, firmness and integrity of Melzi the New President add dignity to the government, while they silence the clamours of the nobles and the Priests.” Increased taxation is “borne with patience,” and Italians “feel the happy effects of a wise administration.” Venice, which clung to “the principle of an unarmed neutrality, and whose fate has been lamented by every friend to republics of whatever denomination, owes unquestionably her present subjection to the duplicity of her politicks in the latter times of her existance as a sovereign State, and the conduct of Buonaparte will ever find advocates with those who are informed, that the senate had secretly determined to declare themselves should the arms of the Emperor become successful.” This is known to the French. Venice’s situation is “deplorable.” “Their provisionary government is composed of three nobles chosen by the Emperor, (who are as despotic as the former inquisition of State) and at the same time obliged to endure all the military insolence of 25,000 Croates. Their navy was destroyed by the french, and their commerce with the republic.” Cites as an example of the “tyranny which is now exercised over them” the measures taken by Napoleon to draw all gold and silver into the French treasury; this “immediately produced an universal bankruptcy.” “The Venetians are deprived of every means of redress: as even remonstrance to the Emperor is interdicted except through the medium of the very tyrants themselves—and to complain is the second order of crimes. On the whole, I am persuaded there scarce exists a Procuratore of St. Marc who would not consent to become a Citizen of a free government, and be reduced to the common priviledges of the meanest plebian, in preference to the slavery they now alike endure.”

Ferrara, Bologna, and Ravenna “are now lopped from the dominions of the Pope, and form three departments of the italian republic.” The pope is thus deprived of two million crowns annually, and the action endangers his temporal power. “The King of Etruria has long been Afflicted with epileptic complaints, which have in a great measure alienated the faculties of his mind; and these Attacks so frequently Seize him, that little hope remains that he can continue to govern his Kingdom with judgement. The grand duke Leopold had effected with indiscribable pains and labour an absolute Submission of the clergy—they were deprived of the right of Censure on the press, and the priests were alike amenable for their crimes in common with the rest of his subjects; together with a variety of other regulations which rendered the church much less intolerant in Tuscany than in the rest of Italy. The present King has re-established the clergy in their former prerogatives,… an act, which though it may forfeit him the esteem of one part of the community, has nevertheless Acquired him powerful advocates in another.” French troops have left Rome and Naples “as stipulated by the treaty—10,000 embarked at Tarentio and 4000 at Ancona.” Reports say “they are destined for the islands of the Archipelago.” “That the forces of the northern powers are moving towards the possessions of the Grand Signior in Europe, I beleive also is equally certain. The french general here a few days Since informed me, that … unless an accomodation ensued on the arrival at Paris of the Ottoman minister, events of the greatest magnitude would arise out of this combined Armament. The port of Venise would well suit the Italian republic, and the Emperor would find abundant compensation in the neighbourhood of Hungary, while the British would remain silent spectators of the spoils, should they be suffered to retain any part of Egypt. The Bashaw of Jannina has followed the example of Passan Oglû and invaded Albania. The destituted Beys have retired into upper Egypt, and joined to the Mamlucs oppose a powerful force to the Grand Signior. Never perhaps was the Ottoman empire so disturbed within by the revolts of its own subjects, nor from without by so potent a combination as now threatens it.”
Requests JM’s “attention to those parts of my late letters to the Department of State, relative to the Navy Agency within the jurisdiction of my consulate.” Refers JM to Cathcart’s dispatches for Barbary affairs.
 

   
   RC (DNA: RG 59, CD, Leghorn, vol. 1). 7 pp.; docketed by Brent as received 16 Sept.



   
   Article 11 of the Treaty of Amiens signed between Great Britain and France provided for the evacuation of French troops from the Kingdom of Naples and the Roman state (de Clercq, Recueil des traités de la France, 1:488).



   
   Louis I, king of Etruria, died 27 May 1803 at the age of thirty (Edouard Driault, La politique extérieure du Premier Consul, 1800–1803 [Paris, 1910], pp. 322–23).



   
   Leopold, the grand duke of Parma, had, in the words of Gen. Henri Clarke, the French ambassador to the Kingdom of Etruria, snatched Tuscany from “sacerdotal slavery,” only to see the king restore priestly authority and religious intolerance (ibid., p. 321).



   
   France and the Ottoman Empire were in the final stages of peace negotiations at this time, and a treaty was signed on 25 June 1802. The Sublime Porte, however, continued to face internal revolts throughout the empire in Arabia, Iraq, and especially in the Balkans (Stanford J. Shaw, Between Old and New: The Ottoman Empire under Sultan Selim III, 1789–1807 [Cambridge, Mass., 1971], pp. 280–82, 294–95, 298–311).



   
   A full transcription of this document has been added to the digital edition.

